Case 1:19-cv-24624-MGC Document 12 Entered on FLSD Docket 12/11/2019 Page 1 of 4



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 1:19-cv-24624
  JOSE LUIS ARREOLA,

         Plaintiff,

  v.

  RECEIVABLE MANAGEMENT
  GROUP, INC., and INTELLIRAD
  IMAGING, LLC,

        Defendant.
  _______________________________________/

                                            STATEMENT OF CLAIM

         Plaintiff JOSE LUIS ARREOLA (“Plaintiff”), by and through undersigned counsel, files

  this Statement of Claim, and in support thereof, states the following:

         Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or receive

  a fee from an injured employee within this state, except as otherwise provided by this chapter.

  Such providers have recourse against the employee or carrier for payment for services rendered in

  accordance with this chapter.” An employee is shielded from liability in any dispute between the

  employer or carrier and health care provider regarding reimbursement for the employee’s

  authorized medical or psychological treatment. See generally Fla. Stat. § 440.13.

         Defendant Receivable Management Group, Inc. (“Defendant-DC”) is a business entity

  engaged in the business of soliciting and collecting consumer debts, and Defendant Intellirad

  Imaging, LLC (“Defendant-Creditor”) is a provider of medical services. On or about May 10,

  2018, Plaintiff suffered an accident and related injuries in the course and scope of Plaintiff’s

  employment that required medical treatment and/or services (the “Medical Services”). At the time

  Defendant-Creditor provided and/or rendered its (Defendant-Creditor’s) respective Medical
                                                                                                                PAGE | 1 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24624-MGC Document 12 Entered on FLSD Docket 12/11/2019 Page 2 of 4



  Services to Plaintiff, Plaintiff informed Defendant-Creditor that the injuries for which Plaintiff

  required medical services, were due to an accident and subsequent injuries that occurred within

  the course and scope of Plaintiff’s employment. Defendant-Creditor charged a fee for the provision

  of its (Defendant-Creditor’s) respective Medical Services (the “Consumer Debt”), but instead of

  billing Plaintiff’s employer and/or the appropriate insurance carrier, Defendant wrongfully

  referred the collection of the Consumer Debt to Defendant-DC, despite knowing that Plaintiff was

  not responsible for the payment of the Consumer Debt. Thereafter, Defendant-DC sent a collection

  letter, internally dated February 12, 2019, to Plaintiff (the “Collection Letter”) in an attempt to

  collect the Consumer Debt. See D.E. 1-3

                                COUNT I – VIOLATION OF THE FDCPA

         Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. As

  stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an attempt to collect the

  Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

  medical services rendered by Defendant-Creditor, as such medical services were rendered to

  Plaintiff as a result of a work-related injury sustained by Plaintiff.

         As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer

  Debt, Defendant-DC falsely misrepresented Plaintiff’s obligation with respect to the Consumer

  Debt. For example, by and through the Collection Letter, Defendant-DC wrongfully causes the

  least sophisticated consumer to falsely believe that he or she was responsible for the repayment of

  the Consumer Debt. Thus, Defendant-DC violated § 1692e and § 1692e(2)(A) of the FDCPA by

  mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt




                                                                                                                PAGE | 2 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24624-MGC Document 12 Entered on FLSD Docket 12/11/2019 Page 3 of 4



                               COUNT II – VIOLATION OF THE FCCPA

         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added). Here, Defendant-DC knew that the

  Consumer Debt was the result of an accident and injuries sustained by Plaintiff in the course and

  scope of Plaintiff’s employment. Despite knowing that Defendant-Creditor did not have any

  entitlement or authority to collect the Consumer Debt from Plaintiff directly, Defendant-DC

  mailed the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt. Thus,

  Defendant-DC violated § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

                               COUNT III – VIOLATION OF THE FCCPA

         Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person shall:

  “[d]isclose to a person other than the debtor or her or his family information affecting the debtor’s

  reputation, whether or not for credit worthiness, with knowledge or reason to know that the other

  person does not have a legitimate business need for the information or that the information is

  false.” Fla Stat. § 559.72(5) (emphasis added). Here, despite knowing that it (Defendant-Creditor)

  did not have any entitlement or authority to collect the Consumer Debt from Plaintiff, Defendant-

  Creditor, nevertheless, referred the collection of the Consumer Debt to Defendant-DC, and in so

  doing, Defendant-Creditor knowingly disclosed to Defendant-DC information affecting Plaintiff’s

  reputation that Defendant-DC did not have a legitimate business need for and/or information that

  was false. Thus, Defendant-Creditor violated § 559.72(5) of the FCCPA by referring the collection

  of the Consumer Debt to Defendant-DC for collection.




                                                                                                                PAGE | 3 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24624-MGC Document 12 Entered on FLSD Docket 12/11/2019 Page 4 of 4



                 Dated: December 11, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540


                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on November 18, 2016, the forgoing was electronically via

  the Court’s CM/ECF system on all counsel of record.

                                                                     /s/ Jibrael S. Hindi                        ____       .
                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Florida Bar No.: 118259




                                                                                                               PAGE | 4 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
